Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed 8/16/2022 has been entered.  Claims 1, 3, 10, 17, 18 and 21 were amended.  Applicant’s claim and specification amendments have overcome each and every objection in the Non-Final office action mailed 3/16/2022.  Claims 1-21 are presented for examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was made after a telephone call with Attorney Dan Smith, #75,540 on September 1, 2022.
 
The application has been amended as follows: 
The claims are amended as indicated in the attachment.


Allowable Subject Matter
Claims 1-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  an updated search was performed.  The prior art does not anticipate or make obvious: an orchestrator generating a secure environment for a virtual machine (VM) within a trusted platform module (TPM) and transmitting from the VM to a hardware security module (HSM) a certificate request with the public key, private key and identifier of the workload to authenticate communication with the workload (claims 1 and 18).  The prior art does not anticipate or make obvious: an orchestrator transmitting to a host a workload indicator and based on a workload, allocating resources within the TPM for a VM, and requesting a certificate to authenticate communication associated with VM and the workload from a hardware security module (HSM) (claim 10).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE S ASHLEY whose telephone number is (571)270-0315. The examiner can normally be reached 9-5 PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Kim can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE S ASHLEY/Examiner, Art Unit 2494                                                                                                                                                                                                        
/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        9-02-2022